           Case 5:20-cv-02522-JLS Document 18 Filed 01/27/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RAMON VASQUEZ,                              :
    Plaintiff,                              :
                                            :
      v.                                    :       CIVIL ACTION NO. 20-CV-2522
                                            :
CITY OF READING, et al.,                    :
     Defendants.                            :

                                           ORDER

      AND NOW, this 27th day of January, 2021, upon consideration of Plaintiff Ramon

Vasquez’s Amended Complaint (ECF No. 16), it is ORDERED that:

      1.      The Amended Complaint is DISMISSED for the reasons stated in the Court’s

Memorandum as follows:

              a. Vasquez’s denial of access to the courts claim is DISMISSED WITH

                 PREJUDICE; and

              b. Vasquez’s state law claims are DISMISSED WITHOUT PREJUDICE for

                 lack of subject matter jurisdiction.

      2. The Clerk of Court shall CLOSE this case.

                                            BY THE COURT:


                                            /s/ Jeffrey L. Schmehl
                                            JEFFREY L. SCHMEHL, J.
